       Case 3:21-cv-00968-LC-HTC Document 5 Filed 09/13/21 Page 1 of 2


                                                                            Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION



TAJHON WILSON,
      Plaintiff,

      v.                                              Case No. 3:21cv968-LC-HTC


S. NORRIS CAPTAIN,
      Defendant.

__________________________/
                                      ORDER

      The magistrate judge issued a Report and Recommendation on August 25,

2021 (ECF No. 3), recommending dismissal based on Plaintiff’s status as a three-

striker under 28 U.S.C. § 1915(g) and his failure to pay the filing fee at the time he

initiated this action. The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1).

      Having considered the Report and Recommendation and conducted a de

novo review of the timely filed objections thereto, I have determined the Report

and Recommendation should be adopted.




Case No. 3:21cv968-LC-HTC
       Case 3:21-cv-00968-LC-HTC Document 5 Filed 09/13/21 Page 2 of 2


                                                                             Page 2 of 2

      Accordingly, it is ORDERED:

      1.     The magistrate judge’s Report and Recommendation (ECF No. 3) is

adopted and incorporated by reference in this order.

      2.     This case is DISMISSED WITHOUT PREJUDICE because Plaintiff

is a three-striker under 28 U.S.C. § 1915(g) and has failed to pay the filing fee.

      3.     The clerk of court is directed to close this case.

      DONE AND ORDERED this 13th day of September 2021.



                                    s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:21cv968-LC-HTC
